Opinión concurrente del
Juez Asociado Señor Negrón García.
“El juez es el intérprete por excelencia, ya que realiza una tarea interpretativa con valor decisorio frente al con-flicto planteado por las partes. Estamos entonces, frente al verdadero ‘inter-pres’, es decir ‘el que se coloca entre dos que hablan’.” (Escolio omitido.) M.E. Zapata de Tamantini, Interpretación del Negocio Jurídico, XXVIII (Núm. 48) Rev. C. Abo. La Plata 91, 95 (1987).
Bajo la actual Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, ¿viene obligado un alcalde a presentar ante la Asamblea Municipal los contra-tos otorgados con agencias estatales, independientemente de si conllevan erogación de fondos municipales?
*701H-í
El Presidente de la Asamblea Municipal de San Juan, Sr. Manuel D. Herrero, solicitó un injunction contra el Al-calde de la Ciudad Capital, Hon. Héctor Luis Acevedo Pé-rez, por haber autorizado varios contratos con agencias del Gobierno central sin referirlos a la Asamblea Municipal para su aprobación. Sostuvo que la erogación de fondos públicos ascendía a más de diez millones de dólares ($10,000,000) y era ilegal.
El Alcalde Acevedo Pérez aceptó haber otorgado los con-tratos sin someterlos a la Asamblea Municipal. El 15 de abril de 1993, el Tribunal Superior, Sala de San Juan (Hon. Arnaldo López Rodríguez, Juez), dictó sentencia que de-claró con lugar la demanda. Resolvió que “el señor Alcalde de la ciudad Capital ha actuado ultra vires al otorgar con-tratos con agencias del gobierno central y autorizar la ero-gación de fondos públicos en virtud de éstos sin que los contratos hayan sido aprobados mediante resolución por la Asamblea Municipal”. Apéndice, pág. 8.
Posteriormente, la Asamblea Municipal, en solicitud de desacato, nuevamente imputó al Alcalde Acevedo Pérez continuar esa práctica. (1)
Mediante resolución dictada con el fin de aclarar el al-cance de su sentencia, el ilustrado tribunal denegó el desacato. Sostuvo que no se requería aprobación en aque-llos casos en los que el Municipio entraba en un acuerdo con agencias del gobierno federal o central para recibir fon-dos, si no necesitaban ser apareados con fondos municipales.
*702No conforme, acudió a este foro el Presidente de la Asamblea Municipal en revisión(2)
) — i l-H
El texto del Art. 14.002 de la Ley de Municipios Autóno-mos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4652) es claro. De manera inequívoca esta-blece el requisito de la aprobación previa del cuerpo legis-lativo municipal de todo convenio otorgado entre el muni-cipio y las agencias gubernamentales, estatales o federales. No hay excepciones.
Este precepto tiene su génesis en el Art. 12.05 de la anterior Ley Municipal,(3) que, en lo pertinente, disponía:
Sobre convenios

El Alcalde, con la autorización de la Asamblea podrá concer-tar convenios con:

(a) los departamentos, agencias, corporaciones públicas, o cualquier dependencia de los gobiernos federal y estatal para la ejecución por éstos y/o el municipio, de cualquier obra o mejora pública municipal, estatal o federal o de cualquier corporación pública que sea costeada, en todo o en parte, con fondos municipales. (Énfasis suplido.) 21 L.P.R.Á. see. 3455 (Sup. 1981).
*703Se aprecia, pues, que su lenguaje cubría todo contrato otorgado por el Alcalde si mediaba erogación de fondos municipales. Ante esa eventualidad, debía ser sometido a la Asamblea Municipal para aprobación final.
No obstante, la ley vigente —Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4001 et seq.)— que derogó la antigua Ley Municipal, en su Art. 14.002, supra, dis-puso:
El municipio podrá contratar con cualquier agencia del go-bierno central o del gobierno federal para realizar por su propia administración o mediante contrato cualquier estudio, trabajo, obras o mejoras públicas de cualquier agencia pública del go-bierno central o del gobierno federal o para que las agencias del gobierno central o del gobierno municipal desarrollen o lleven a cabo para el municipio cualquier estudio, trabajo, obra o mejora pública municipal. Asimismo, podrá otorgar contratos con dichas agencias y con cualquier otro municipio para el desarrollo, administración y operación en forma conjunta, coordinada o de-legada de facilidades para la prestación de servicios al ciudadano.
También cualquier municipio podrá contratar con otros mu-nicipios para realizar conjuntamente cualquier estudio, trabajo o actividad y desarrollar cualquier proyecto, programa, obra o mejora pública, o cumplir con cualquier función o actividad au-torizada por ley, o para adquirir conjuntamente servicios, ase-soramiento, propiedad o suministros o prestarse cualesquiera otros servicios en común.
Todo contrato que se otorgue de acuerdo con esta sección de-berá cumplir con lo siguiente:
(a) Ser aprobado mediante resolución al efecto por la Asam-blea de cada municipio que sea parte del contrato .... (Enfasis suplido.)
De su faz, a diferencia del anterior precepto, observa-mos que ahora la facultad se confiere al Municipio, entidad que se compone del Alcalde y la Asamblea; se eliminó todo el texto referente a que la obra o mejora fuese costeada con fondos municipales; y se dispuso la autorización previa de la Asamblea fuera por resolución.
*704HH 1-H H-f
Ante tan diáfano lenguaje, no hay texto obscuro que interpretar. No podemos convenir con el ilustrado tribunal de instancia de que la ausencia de debate legislativo al respecto es indicativa de una intención de mantener el texto derogado. En recta hermenéutica, es un imperativo decisorio, por no decir lógico, concluir que el silencio y la eliminación de determinado texto revela todo lo contrario, a saber, la intención del Legislador de derogarlo. Es prin-cipio fundamental que “ ‘si existe un conflicto irreconcilia-ble entre una nueva disposición y estatutos previos refe-rentes a la misma materia, la nueva disposición será la que controle o prevalezca, ya que constituye la última expre-sión de la legislatura’ ”. Díaz v. Srio. de Hacienda, 114 D.P.R. 865, 874 (1983). Conforme el Art. 6 del Código Civil, 31 L.P.R.A. see. 6, una ley anterior queda tácitamente de-rogada cuando la nueva contenga preceptos contrarios o irreconciliables.
Aparte de ser textos irreconciliables, la interpretación avalada por el ilustrado tribunal de instancia derrota la política pública plasmada en la más reciente Ley de Muni-cipios Autónomos, de aumentar las facultades fiscalizado-ras de la Asamblea Municipal en la erogación de fondos.
También es incorrecto sostener que el contrato entre el Municipio de San Juan y el Departamento de Servicios So-ciales no conlleva erogación de fondos públicos municipales. Recuérdese que dicho departamento se obligó a transferir la cantidad de un millón quinientos mil dólares ($1,500,000) al Municipio de San Juan, no a su alcalde. Esa transferencia conlleva que esos fondos ingresen y for-men parte del patrimonio municipal; las finanzas munici-pales son un todo integral. A fin de cuentas, siguiendo la analogía y el enfoque moderno plasmado en la Constitu-ción, estamos ante un concepto de presupuesto municipal dinámico que se nutre, tanto de fuentes estatales como *705federales. Hernández Torres v. Gobernador, 129 D.P.R. 824, 860 (1992), opinión disidente.(4)

 En específico, la Asamblea Municipal impugnó el contrato otorgado entre el Municipio y el Departamento de Servicios Sociales, mediante el cual el Municipio se comprometió a desarrollar un proyecto de viviendas para los residentes del Sector Bechara de Puerto Nuevo, a cambio de una transferencia de un millón quinientos mil dólares ($1,500,000) por dicho departamento.


 Sus señalamientos son:
Primero: “Erró el Honorable Tribunal de instancia al sustituir el texto del artí-culo 14.002 de la Ley de Municipios Autónomos por el de una disposición sobre los contratos entre municipios y agencias la cual había sido derogada y remplazada por el citado artículo. Respetuosamente sostenemos que el Honorable Tribunal revisado incidió al pretender asumir la función legislativa en cuanto a la modificación de los estatutos en cuestión. Ello contribuye a mantener y alentar la violación de la ley.” Solicitud de revisión, pág. 3.
Segundo: “Incidió el Honorable Tribunal de instancia al negarse a declarar in-curso en desacato a quien admitió la violación del auto de injunction permanente. El error se magnificó y agravó al emplearse la petición de castigo para reinterpretar la ley y asumir que la Asamblea Legislativa debió redactar un texto distinto al promul-gado en ley. En consecuencia resolvió modificar la sentencia para limitar el poder conferido al cuerpo legislativo municipal por la Ley de Municipios Autónomos de Puerto Rico.” Solicitud de tevisión, pág. 3.


 Ley Núm. 146 de 18 de junio de 1980 (21 L.P.R.A. ant. see. 2001 et seq.).


 En lo pertinente, allí dijimos:
“Esta sección [7, Art. VI], por primera vez incorpora la frase recursos totales calculados. Según la explicación del delegado Luis Negrón López, éstos ‘son aquellos recursos que se conocen ya porque se sabe cuáles van a ser, tales como ayudas fede-rales, como ingresos fijos como superávit, etc.; y los calculados, los que dependen del producto de las contribuciones y de otros factores, que no se pueden prever al co-mienzo del año fiscal’. (Énfasis suplido.) Diario de Sesiones, supra, Vol. 2, pág. 893.
“La Constitución rompió de este modo con el molde riguroso de visualizar la ley de presupuesto como una sola pieza legislativa; se ‘contempla la ley de presupuesto general como una ley que englobará todos los presupuestos que va a hacer la Asam-blea Legislativa’. (Énfasis suplido.) Diario de Sesiones, supra, pág. 896. Ello respon-dió a la visión moderna de que la ‘formulación de un programa de gobierno conlleva la aprobación de una ley de presupuesto general y de mucha más legislación en adición a ésa. Hay leyes que no tienen que ser de asignación necesariamente y, por consiguiente, no tienen que ir en la ley de presupuesto general y que se refieren a la formulación del programa de gobierno. Y hay leyes que asignan fondos, que no tienen que ir a la ley de presupuesto general y que forman parte del programa de gobierno que se formula por el poder legislativo’. (Énfasis suplido.) Id., pág. 898’.” (Énfasis en el original.) Hernández Torres v. Gobernador, 129 D.P.R. 824, 860 (1992).